Citation Nr: 0316797	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) that found that the veteran had not 
presented new and material evidence to reopen his claim of 
service connection.  In an April 1999 decision, the Board 
found that the veteran had submitted new and material 
evidence, but denied the veteran's claim as not well 
grounded.  The veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  

The Court, in an April 2000 Memorandum Decision, vacated and 
remanded the April 1999 Board decision.  The Court granted 
the Joint Motion for Remand that found that the veteran had 
submitted a well grounded claim for service connection and 
that he had claimed clear and unmistakable error of a March 
1977 RO rating action.

In September 2000, the Board remanded the case to the RO for 
development consistent with the Court's Order.  Specifically, 
the RO was instructed to adjudicate the issue of whether 
clear and unmistakable error was committed in the March 1977 
rating decision, and to review the veteran's claim for 
service connection on the merits.

The RO complied with the remand instructions and, by rating 
action dated March 2001, found that clear and unmistakable 
error had not been committed in the March 1977 rating 
decision, and that service connection for diabetes mellitus 
was not warranted.  The veteran was provided with notice and 
his appellate rights, but he did not appeal the issue of 
clear and unmistakable error.  Therefore, the Board will 
proceed with further appellate review of the issue of 
entitlement to service connection for diabetes mellitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Competent medical evidence establishes that the veteran's 
diabetes mellitus was not present during active service or 
within one year of discharge from active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the rating decision, the Statement of the Case, and 
the Supplemental Statement of the Case.  The veteran was 
informed of the basis for the denial of his claim, the type 
of evidence that he needed to submit to substantiate his 
claim, and the regulations pertinent to his claim.  
Therefore, the Board finds that the notice requirements of 38 
U.S.C.A. § 5103 of the new statute were satisfied. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered service medical records, VA clinical records, and 
private treatment records.  The veteran submitted lay 
statements and presented testimony at a personal hearing 
before the RO.  In addition, the RO and the Board obtained VA 
medical expert opinions.  In January 2003, the veteran wrote 
that he had no additional evidence to submit.  Accordingly, 
the Board concludes that the record as it stands is complete 
and adequate for appellate review and that no further action 
is necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).

The Board notes that diabetes mellitus is a disease 
associated with exposure to certain herbicide agents, and is 
subject to presumptive service connection on that basis.  
However, as the veteran is not a Vietnam era veteran, that 
presumption is not for application in this case.  Diabetes 
mellitus is also a chronic disease that is subject to 
presumptive service connection if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 C.F.R. §§ 3.307, 3.309 (2002).  

The veteran believes that his diabetes mellitus began during 
active service.  He claims that he received medical care for 
diabetes in service, including treatment at an aid station at 
Camp Pendleton in December 1962.  At his personal hearing 
before the RO in February 1998, the veteran testified that he 
was prescribed Dexoril in service for weight loss, but that 
he was also told that he was borderline diabetic.  He had 
symptoms of weakness, loss of appetite, and frequent 
urination in service.  After he returned from Cuba in 1962, 
he went to the dispensary and was prescribed medication for 
diabetes.  By the time of his discharge, he was no longer 
following a diet or taking medication.  

In support of the veteran's contentions, a former fellow 
Marine wrote to the RO in August 1984.  He stated that he 
remembered that the veteran reported feeling weak in December 
1962.  The veteran went to the dispensary and later indicated 
that he had been told that he had diabetes.  The veteran was 
then treated for diabetes for the duration of his time in 
service.

The veteran's wife also submitted a statement to the RO in 
September 1996.  She claimed that the veteran had sick spells 
at the end of 1962, and that he was diagnosed with and 
treated for diabetes until his release from service.  In her 
hearing testimony before the RO in February 1998, the 
veteran's wife reported that he had no health complaints 
prior to service.  She remembered that the veteran told her 
about the diabetes in service.  While he was in service, the 
veteran followed a special diet and had symptoms of weakness, 
blurred vision, and frequent urination.  

The medical evidence of record establishes that the veteran 
currently has diabetes mellitus and many residual 
complications of that disease.  This evidence includes VA 
clinical records from January through August 1984 and June 
1988 through November 1989; September 1990 and July 1996 VA 
hospital reports; an April 1984 report from the veteran's VA 
physician; and a September 1987 letter from John S. Daniels, 
M.D., that opined that the veteran was permanently disabled 
due to diabetes mellitus.

Therefore, the only question before the Board is whether the 
veteran's diabetes was incurred in or aggravated by active 
service.  The veteran's service medical records include a 
September 1959 enlistment examination that documented the 
presence of renal glycosuria.  A glucose tolerance test was 
performed and showed a normal curve.  The veteran was 
followed in April and May 1962, and February through May 1963 
for being overweight.  He was placed on a diet and prescribed 
medication.  The veteran's separation examination of 
September 1963 contained no relevant findings.

An April 1970 report from Bethesda General Hospital shows 
that the veteran was diagnosed with exogenous obesity and 
diabetes mellitus.  He reported an initial diagnosis of 
diabetes several years earlier.  A January 1977 report from a 
VA physician stated that the veteran presented with weight 
loss, and excessive urination and thirst.  A urinalysis 
revealed increased sugar and the veteran was diagnosed with 
diabetes mellitus.  A January 1977 VA hospitalization report 
diagnosed the veteran with adult onset diabetes mellitus.  
The veteran reported a history of glycosuria during a routine 
military physical.  At that time, he received unknown 
medication.  

A January 1985 letter from George F. Rendleman, Jr., M.D., 
stated that the veteran was first seen in his office for 
diabetes in July 1964.  The RO requested Dr. Rendleman's 
records from the pertinent time period.  The letter was then 
returned with a notation that the veteran was first seen in 
Dr.Rendleman's office in July 1966.  A January 1998 letter 
from Dr. Rendleman stated that the veteran was treated in his 
office from the mid 1960's through 1985.  The veteran was 
continually treated for diabetes with oral hypoglemic agents 
and diet.  He was treated by a physician now deceased and 
many of his records were no longer available.  The available 
treatment records from Dr. Rendleman confirm that the veteran 
was initially treated in July 1966.  

A March 2001 Report of Contact documented that Dr. Rendleman 
stated that he had furnished all records and that the veteran 
did have diabetes when initially treated in 1966.  Dr. 
Rendleman believed that the veteran's glucose tolerance test 
performed in September 1959 was normal.  The veteran and his 
wife testified before the RO that the veteran first went to 
the offices of Dr. Rendleman in July 1964 and was diagnosed 
with diabetes.  

In October 2001, a VA physician reviewed the veteran's claims 
file and medical records.  He observed that it was 
significant that the veteran was diagnosed with renal 
glycosuria and 4+ sugar in the urine at the time of his 
induction examination.  However, a glucose tolerance test was 
normal, and there was no documentation between the veteran's 
induction and separation examinations, and no evidence of 
glucose in the urine at separation.  The reviewing physician 
opined that the veteran's elevated blood sugar in the urine 
at the enlistment examination suggested that the veteran had 
diabetes at that time, but that the diabetes did not fully 
manifest until after service.  He stated that any symptoms 
present in service were part of the natural progression of 
the disease.

In October 2002, the Board sought an expert medical opinion 
regarding the issue on appeal.  Consequently, in December 
2002, a VA Chief of Endocrinology submitted a medical 
opinion.  Based upon a review of the veteran's urine and 
glucose tolerance tests at his entrance into active duty, the 
endocrinologist found that the veteran had normal blood 
glucose levels and, therefore, no evidence of diabetes at the 
time of his enlistment examination.  The endocrinologist 
specifically stated that renal glycosuria was defined by 
normal blood glucose levels and did not indicate the presence 
of diabetes.  The endocrinologist further found that the 
service medical records contained no evidence of a diagnosis 
of diabetes during the veteran's period of active service.  
He also commented that it would be unusual for a patient with 
increased urination associated with diabetes to gain weight.  
Finally, the endocrinologist concluded that, based upon the 
medical evidence of record, the veteran did not develop 
diabetes within one year of discharge from active service.

Based upon the above findings, the Board must conclude that a 
preponderance of the medical evidence is against service 
connection for diabetes mellitus.  The service medical 
records contain no diagnosis or treatment for diabetes, and 
the earliest documented diagnosis of diabetes is July 1966, 
approximately three years following the veteran's discharge 
from active service.  Moreover, both VA physicians and Dr. 
Rendleman found that the glucose tolerance test performed at 
enlistment was normal, and both VA physicians found no 
documentation of diabetes in service.  

The Board accords much weight to the opinion of the VA 
endocrinologist who reviewed the veteran's service medical 
records in detail and concluded that the veteran did not have 
diabetes in service.  This opinion was supported by the 
diagnostic testing results in service and by sound medical 
reasoning.  The Board finds that this opinion outweighs the 
earlier VA physician's suggestion that the veteran's diabetes 
may have started in service.  Accordingly, service connection 
for diabetes mellitus is denied.




ORDER

Service connection for diabetes mellitus is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

